OPINION AND ORDER
STEPHENS, Chief Justice.
The Kentucky Bar Association, following a complaint and investigation, filed charges against Adrian F. O’Bryan, an attorney, charging him with grossly neglecting to keep his client accurately informed about the status of his case; engaging in conduct involving dishonesty, fraud, deceit and/or misrepresentation by lying to his client on repeated occasions concerning the status of the client’s case and with regard to offers of settlement; and for engaging in unprofessional or unethical conduct which tends to bring the Bench and Bar into disrepute.
The Board of Governors recommended to this Court that the respondent, Adrian F. O’Bryan, be suspended from the practice of law for a period of thirty (30) days. Mr. O’Bryan has not opposed the recommended punishment.
On January 27, 1982, in Union County, Kentucky, Mr. James Willis, a resident of Sellers, Indiana, was involved in an automobile accident. Mr. Willis retained the respondent to prosecute a claim for personal injuries and property damage. On January 16, 1984, respondent filed suit on behalf of Mr. Willis. The last step taken by Mr. O’Bryan in this case on behalf of his client was to file a reply to the counterclaim on February 24, 1984. The last step taken in the case was the filing of Mr. Willis’ deposition on April 5, 1984.
Over the next several years, the respondent repeatedly assured the client, Mr. Willis, contrary to the record, that the case was on the docket of the Union Circuit Court and that a trial date would be set. On October 8, 1986, the trial court dismissed the claim for lack of prosecution. The respondent learned of the Order on December 18, 1986, but did nothing in the matter. After learning of the dismissal for failure to prosecute, rather than candidly face up to the client about the dismissal, respondent (1) withheld this information from his client, (2) led the client to believe the case was still on the Union Circuit Court docket and (3) attempted to settle the matter with the client before the dismissal came to light by not telling the client he was offering his own money as he testified, but by leading the client to believe the offer was coming from the other side in the case which, as far as the client knew, was still pending.
The respondent engaged in unethical and unprofessional conduct tending to bring the Bar of Kentucky into disrepute in violation of SCR 3.130(1). He violated DR 6-101(A)(3), neglecting a legal matter, and *354DR 1-102(A)(1) and (2), dishonesty, fraud, deceit and/or misrepresentation.
We reach the same conclusion as the Complainant, the KBA, on the facts, and we adopt its decision with regard to the punishment. SCR 3.370(8).
The respondent, Adrian P. O’Bryan, is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of thirty (30) days. He is also directed to pay the cost of this action.
COMBS, GANT, LAMBERT, LEIBSON and WINTERSHEIMER, JJ., sitting.
All concur.